Warren E. Burger: Mr. Leeds you may proceed whenever you're ready.
Arthur Leeds: Thank you Your Honor. Mr. Chief Justice, may it please the Court. The question presented by this case is whether or not the State of California has the right or any other State through the use of its criminal laws to enact what is in effect a copyright for sound recordings and I would credit further than that what is in effect a copyright that goes further than any federal copyright has ever gone and could ever go under the provisions of Article I, Section 8, Clause 8 of the Constitution.
Warren E. Burger: It will help me with the outset Mr. Leeds if I -- if you will help me get the -- clarify the situation that existed before this recent federal statute. I'm thinking of the case of Shapiro, Bernstein against Remington Records back in the Second Circuit about 1956 or 1957 where they were dealing with two cents per record copyright. Under what kind of a statute was that two cents required to be paid to anyone who copied the record?
Arthur Leeds: Yes Your Honor, that is somewhat confusing. The federal statute required -- prior to Public law 9214, required that anyone who wished the underlined musical composition, and by that, I mean the work of a composer which is usual assigned to a publishing house, anyone who wish to use that could do so upon payment of two cents per use. That will mean if you made an album you might make 12 uses if you sold a thousand albums you make 12,000 uses and you have to pay the two cents to the composer for the use of that song and he could -- the composer could stop anyone from making use of the song as long as he did not use on the record. But under Title 17 Sections (1)(e) and (101)e as existed part of Public law in 92140. Once anyone was allowed to make a recording, a sound recording then the so called Composer License Provisions came into effect and anyone else could make what was called a similar use by paying the statutory royalty of two cents and by filing the required notice of intent to use.
Warren E. Burger: This statutory royalty should be paid to the first recording company would it?
Arthur Leeds: No Your Honor. It would be paid only to the publishing house, the composer. We have to divide up here the difference between the composer and the performing artist. We have two separate interests involved here, one would be the interest composer, the man who writes the song. A Verdi Opera for instance, Verdi would have one interest, the performer who performed it and recorded his performance would have another interest. Those are two separate indistinguishable interests. As a matter of fact Your Honor, I think that the congress that passed the law in 1909, which remained essentially unchanged until Public Law 92-140 became effective in February 15th of this year. What Congress said is part of its committee report that accompanied that1909 law, it is not the intention of the committee to extend the right of copyright to the mechanical reproductions themselves but only to give the composer or copyright proprietor the control in accordance with provisions of the bill of the manufacture and use of such devices and I think it has been universally accepted the --
Potter Stewart: Well, that is in connection with the new bill?
Arthur Leeds: No Your Honor, that was in connection with the 1909 Act, and the original Act. The new -- the new bill and the legislative history involved with the new bill is set-up to some extent in our reply brief. And I call Your Honors' attentions to the portion of their reply brief, which commence at page four, which discusses some of the legislative intent. Because the question has come up is to whether Public law in 92140 was in any way intended change the prior legislative history. By that, it has been argued by a respondent that somehow Congress in Public Law 92-140 intended to authorize the States to enact the legislation similar to the California statute. As we point out in our brief, we think that it is absolutely contrary to both the level of the statute which says it shall have no effect on –-
Potter Stewart: I don't have a –-
Arthur Leeds: -- previous law on sound recordings recorded prior the Public Law 92-140. And also upon the legislative history as expressed in the committee report, at one point, the committee report quotes so it sets out a letter from the justice department, and the justice department said the bill does not apply retroactively in Section 3, which is Section 3 of the New Law, Public Law 92-140, expressly states that it should not be construed as affecting in any way – any right with respect to selling recordings fixed before the date of an end.
Byron R. White: What about after?
Arthur Leeds: Your Honor, with respect to sound recordings fixed and published after Public Law 92-140, they would be presumably covered by federal copyright. And I think even the State must concede either they're covered by federal copyright or they're not covered at all.
Warren E. Burger: So the State have a –- if a State that had a law before that has become an inoperative for the post-federal law.
Arthur Leeds: I would think that their can be no question about that Your Honor. They are in direct conflict. The federal provides for a 28 years copyright plus 28 years and this is important now that the States will all provide no limitation. It was --it goes on in perpetually. In any event, the importance of this case is limited to events and rights that arguably been fixed before the passage of the federal law. I -- I think you wanted to enlighten the facts that are directly in front this Court, that is correct. The sound recordings which are the subject of this case where recorded quite clearly provided February 15, 1972 because the law – if that's what you could then the law reports are already in fact the proof. The conviction had already been entered long before February 15, 1972 so that the effect of the new law is to provide a -- an idea we argue and we think Congress makes it clear that the effect of the new law is to establish a period of experiment. In fact, that is exactly what the committee report states. The committee report states that could end, and the act itself provides that sound recordings recorded between a special time subsequent to February 15, 1972 and no later than December 31, 1974 are entitled to copyright protection, a limited time of copyright protection not only against duplication the kind of act which is involved in this case. Congress said the reason they did that was because they needed further time to examine the possibilities and the other alternatives towards a solution -- the ultimate solution of the copyrights in this area.One such solution which has been suggested, and I can see Your Honor that I was one of the people that suggested it to congress at the time, was that they'll be a composer licensing provision similar -- Mr. Chief Justice to the provision of the previous law and the new law with respect to the composer's rights, not necessarily limited to two cents of course but the so called composer licensing provision. The Congress has decided you have needed further time to study this problem. We suggest that that kind of time and that kind congressional intent is mooted by a decision of this Court and certainly by decision of the other court that the States have a right to enact permanent perpetual monopoly protection by simply --
Potter Stewart: As I have saw with many amicus groups here from -- many of them doesn't pay.
Arthur Leeds: I think they're more than that your Honor, I believe there are 10 States, of course the other side of that coin is that there are 40 States that do not.
Potter Stewart: They do not.
Arthur Leeds: And – and I think that -- I think though the amicus Recording Industry Association of America has alluded to the fact that they have spent a great deal of money where at least that they've spent a great deal of time in attempting to establish these laws.
Potter Stewart: (Inaudible), apparently where the States where recording into the industries, it's pretty large economic impact in the State of Tennessee, New York, California.
Arthur Leeds: Yes, Your Honor, the Florida statute of course has been subject of course the roofing of this Court but has been declared to be unconstitutional by which it is almost identical statute.
Potter Stewart: Tennessee, New York, and California?
Arthur Leeds: Yes Your Honor, they already spent -- some other States too, I am not in position to say how important any of the record industry in those States. But --
Potter Stewart: And argues that basically the same laws is the one that is involve in this case or --
Arthur Leeds: Basically the same law that Tennessee with be the one distinction -- the other laws I believe make it a misdemeanor. I think that the Tennessee makes it a felony.
Potter Stewart: But they are all Criminal laws?
Arthur Leeds: They are all Criminal law, yes Your Honor. I -- I would point out that this -- one of the problems state laws is that it rose in the federal law and both of them are copyright laws and patent laws. The ultimate goal is to have a dedication to the public at which Court has said. And I believe just to -- just a moment in the Sears case where it is all about Mrs.Skipper thus the patent system was one of which uniform federal standards are carefully used to promote invention while at the same time preserving free competition. I -- I really do not see how anyone could say that the state laws are a system of uniform federal standards, they are quite clearly to the contrary. They are something other than uniform federal standards.Further, they do not and I think that should be quite obvious, they do not promote competition. However, they are contrary to avoid purpose of met patent laws and the copyright laws and into Article 1, Section 8 Clause, even the Constitution.
Warren E. Burger: It is unconstitutional for a State to declare that it is unfair competition when a stranger simply copies a recording made by a major company after that other company has engaged the artist perhaps paid a musician to work out the arrangement and hired the equipment and done all the work necessary to produce that recording. And then you are saying that the state can't put any limitation on other people simply making a copy of that and taking advantage of all that expense that has been incurred?
Arthur Leeds: Yes Your Honor, I most definitely saying that I think that is what this Court has said repeatedly. I think that what this Court said in Sears and Compco cases. If the Court has said that if there is to be such protection, it must come from a Federal Government as we recall, and I believe this Court cited us to Madison in the Federalist No.43 where Madison said that the state -- that the states cannot make effectual protection for copyrights or patents. It has to be uniform on a national scale.
Warren E. Burger: Does the new Act contain the same kind compulsory provision as the maintained Line Act?
Arthur Leeds: It does whit respect to the composer's rights.
Warren E. Burger: Well, on to composer's -- clarify this for me, are the composers' rights protected by having the copier paid the two cents per record to the master recording company and then the master recording company must account to the artists?
Arthur Leeds: That is not the way it works Your Honor. The --
Warren E. Burger: Under the new Act?
Arthur Leeds: Under -- oth the old Act and the new Act, the payment must be made according to statute directly to the copyright proprietor. That is the copyist or a duplicator does not make his payment to the original record company and have the record company forward the payment on the copyist -- excuse me, to the composer. The copyist must make his payment directly to the composer under Section 1(e), that's correct, and under 101(e), so that the payments do go directly. There are specific protections provided under the federal law, those protections must be followed by the copyist or he is in violation of federal law. If he does not -- if he does not follow those protections then he is subject to civil suits and under Public Law 92-140, the new law he is subject to criminal penalties also as well that was one of the provisions with any law.
William O. Douglas: You are involved in this before, have we?
Arthur Leeds: Your Honor --
William O. Douglas: -- but it's not anywhere from patents?
Arthur Leeds: Yes, but Mr. Justice Black and his opinion in both cases especially in the counter case specifically referred to the --
William O. Douglas: I understand.
Arthur Leeds: -- copyright protections.
Warren E. Burger: The Sears case of copying of the lamp of some kind?
Arthur Leeds: Yes it was Your Honor. And the -- the respondents made this distinction. They say that one copy is lamp, one who takes the lamp, but one lamp but one somehow appropriates the sound recording. That distinction I have to confess escapes me. It is a distinction without a factual difference. The distinction leads us to this remedy, to this solution, that if one wants to make a copy of the Rembrandt painting, one must make a free hand sketch of the Rembrandt painting. But if you take a photographic copy because that's after all a mechanical reproduction, but somehow he has lost the rights, the Rembrandt has jumped out of the public domain and now is protected and presumably -- I don't want to make arguments which show, if I recall referred to us in an “Oh my God argument” but presumably that one wants to copy a Rembrandt, one must go and find the heirs of Rembrandt if you want to make a photograph because these protections according to state law last in perpetuity. There are no limitations of any kind or provisions for dedication of the rights to the public. Now --
Potter Stewart: Mr. Leeds, the Chief Justice more had asked you up certain statute action be unconstitutional, you said yes it would. Do you think that state act deserves unconstitutional by virtue of the Supremacy Clause or then it would be unconstitutional by virtue of the patent clamp to Congress in the Constitution even if Congress has never implemented its authority under that ground?
Arthur Leeds: I think it would be unconstitutional under both clauses Your Honor. I think that -- that Article I, Section 8, Clause 8 is a brand of authority and a brand of power to the Congress when read in connection with Madison's Federalist. I think he makes it as clear as possible and I believe going back to the Bank's case, Banks versus Manchester way back in 1888 I believer it was, this Court held that this -- that power to make copyrights vested only by the constitution within Congress. I think it -- but I think we don't even find that in this case because in this I think we have a cruel legislative intent as expressed for number years from 1909 though 1972 that you redefine your rights under the copyright law or you don't find the rights at all. I think that one example of this is the fact that more than 31 separate occasions, the recording industry brought to Congress and have introduced in Congress, legislation which would have made sound recordings the subject to copyrighting. And on each occasion it failed. There is one occasion cited I believe in my petition where the matter came out of the judiciary committee, the house judiciary committee with such a provision intact and it was amended on the floor of the house that that provision was amended out. And if the request remanded it was joined in by the chairman of the committee.I think it was clear that Congress simply did not want to grant this protection. The states have come along and said “well there is a mistake here, Congress has made a mistake the sound recordings have no protection we just simply cannot have that, we must have some protection. After all, as have been pointed out California has a great State good feels in sound recording industry as does New York and Tennessee it brings people under the State because entertainers are there, we have to protect it. If Congress is only going the leave and give protection to post February 15, 1972 sound recordings and brought the protection to a prior recordings, were just going to have to do something about that. Congress this is simply wrong. It is petitioner's position that the states have no right say that Congress is wrong in this area. The Congress defines the public domain.
Byron R. White: Well, could I ask you to clarify this, say a sound recording was made prior to the day of the new Act, then comes along the new Act, and the person who made that sound recording then wants to take advantage of the federal law, for the old recording, may he?
Arthur Leeds: I believe he may, Your Honor. There -- I can see that Professor (Inaudible) has taken the position that he may not, but it seems to me that we did not have again decide that is something that was in the public domain on February 14, 1972 and February 15 jumps out of the public domain. I believe that this Court said in Graham versus John Deere that that can't happen.
Byron R. White: Well , so you are saying that he may not take it. Is that -- is that your position he may not take advantage of the new federal law?
Arthur Leeds: Well, I am not certain on what you mean by “taking advantage of”. The copyist was my opinion that the copyist made copy, yes Your Honor.
Byron R. White: After them, from the person who own -- who made the recording may not seek the protection of the federal law.
Arthur Leeds: Not with respect to recordings fixed or published prior to February 15, 1972. That is correct Your Honor.
Byron R. White: Because he has already did indicate it, don't you think?
Arthur Leeds: Because he has already did indicate it. And the -- the Act specifically states that in reply -- it applies only to sound recordings fixed and published, both fixed and published after February 15, 1972. I suggest Your Honor that -- that is a necessary requirement going back to the abuses which --
Byron R. White: I just want the -- you don't need to argue, and I just wanted to know what your opinion is or what the fact was.
Arthur Leeds: Thank you. I --
Potter Stewart: State laws kind of a long, statutes and statutory law involving unfair competition that their --
Arthur Leeds: Yes Your Honor, I think the --
Potter Stewart: It is not something like coming off in deception.
Arthur Leeds: That is exactly correct Your Honor. We -- we believe that if there is deception, though passing off, if one applied one's product is another's product, that the states may control that. But I point quite clearly to the statute involved here. Labeling and held does this -- this product is labeled has nothing to do with the commission of the crime involved here. The crime is committed when the product is manufactured for resale or when it's sold. It doesn't matter how it's labeled, or could barely label at all and it is a crime. In other words , the simple act of copying that which is in the public domain federal law. Respondents have -- it cannot be in the public domain because if you put it in a public domain, there is no protection, but I suggest but that's to secure his argument. To say something doesn't fall in a public domain simply because if it falls in a public domain, it has no protection, we just know where and I think Judge Hand made that -- Judge Learned Hand point and at least four separate cases spanning from the early 1930s through 1950s. He said in the case statute originators. That's where -- there was a so-called dress piracy or design piracy. Judge Hand said that “You either get federal protection or you have no protection and that the copyist was free to go ahead and copy these dress designs.” And, he pointed out that -- that to rule otherwise would be to step to -- would be to really negate federal law because if you allow the states to decide what is publication because that is principally what the responded argues here. The responded argues of the state should be free under the common law copyright doctrines and under Section 2 of the Copyright Act to protect unpublished works and the responded argues not withstanding the fact that some of these albums sell a million, two million copies and therefore used commercially exploit through a conscious delivered effort to commercially exploit to the fullest extent possible of the sound recordings. Nevertheless, the recordings are not in this -- in the public domain. As Judge Hand said “What more could be done to place these items in the public domain”? Everything possibly done to a commercial exploit it has been done and we suggest that there was -- that recording companies with respect to pre-February 15, 1972 recordings will put to the test if they wish to commercially exploit then they did so just as everyone else does who cannot get a patent and cannot get a copyright. They do so and to the benefit of the public because as this Court has held, the interest of the public override the interest of the artist or the inventor or the performer and if that troubles anyone, I think it should be remembered that this has been the law in the patent area for years and years, it has always been the law on the patent area that an inventor may spend his whole life and all his resources inventing. And, if he cannot bring himself within the federal patent laws, he makes a dedication of his work to the public as soon as he discloses it to the public. He who gets his patent protection or he gets no protection and he gets clear reasoning -- and that's -- that is the way it has to be unless if we are going add -- excuse me, if we are going to have uniform national patent and copyright laws.
Warren E. Burger: Are you saying then -- that the only way recording companies can be protected is to get what they have been trying to get is have Congress authorize the copyrighting of a recording as such as distinguished from the material that's being recorded.
Arthur Leeds: Yes Your Honor, I am suggesting that and I think it -- as I say it is, the only way we can be assured of two things, one, a uniform national copyright law. So that's something that is -- is capable being copied in Washington can be also copied in New York or if capable being copied in New Jersey can also be copied in New York. That's the only way we can assure that. The second is the only way we can assure that we ever have a dedication to the public.It is to be remembered that these state laws last in perpetuity. In fact, they go way beyond what congresses even authorize doing this experimental period.Congress has said “You can have a copyright for 28 years and perhaps you can extend it for 28 years.” The State of California says “You can have a copyright in perpetuity, the exact same kind of copyright. It cannot any longer be argued that the state is only protecting you against duplication because that is exactly what the federal law does. It only protects against duplication. It does not protect against the so-called imitation. The State of California has in effect to simply extend. It has given a boost to the federal law.It simply says that “we're going to take these products and extend protection perpetuity”. Now, another argument that has been made apparently by the -- some of the private amicus, at least the Recording Industry Association of America is that the rules such as proposed by petitioners that is that this Court were to overrule of a lower court would destroy the recording industry. And I think that there is absolutely no evidence with that and there's no reason to believe it. They now have protection.We are only talking about sound recordings which were recorded prior to February 15, 1972. Some of the sound recordings go back -- that being copied now, though not necessarily involved in this case, but certainly some that are being gone around the country as -- as indicated by the amicus' brief filed.Some of those recordings date back to pre-war, pre-second World War recordings. Nevertheless, under California statutes and the other statutes, they are protected and that protection simply goes on and on, and on. I see that my time is up that I save some time for rebuttal.
Warren E. Burger: Very well Mr. Leeds. Mr. Schacter.
David M. Schacter: Thank you Your Honor. Mr. Chief Justice and may it please the Court. There is only one issue before this Court. In the State of California prevent the appropriation of recordings fixed before February 15, 1972 for to therefore are not protectable under federal law. There is not before this Court any question of concurrent state and federal protection or the interpretation of the federal statute Public Law 92-140. Petitioners pled nolo contendere on June 28, 1971 to appropriating recordings on a date prior to the enactment of a federal statute. There is both of moral issue and a policy issue in this case. As it has been pointed out by the Chief Justice for a record company to make a recording, they must first go on one hand to the person that has the rights the words and music. They obtain from that licensed to use those words in music. From that point, we go to the other side of the argument. The recorded company now, with just the words and music, nothing more must go out and hire a recording studio. They must go out and hire artists, arrangers, copyist, engineers, record producers. You must pay money immediately upon the making of the record, to union pension plans, to music performance trust funds. And after all of this money has been extended to make this record or disc, it must be promoted. Covers must be made. Money must be spent in advertising. And then there still no guarantee that, that record will be a hit or revenue will come in. Then, even after the records are sold upon the sale of the record, the record company must then take money back and give it to the artists, the performers and on top of that, union funds that provide for pre-public performances throughout the country. Now, what does the pirate do? The pirate goes to the store he buys a record for $3 to $4. That is the extent of his investment in the artistic composition. He now has the performance.He goes and makes he says “copies” what they really are, are duplicate originals. This is a unique thing, something different than anything before. Here we have the types of items that existed in this case. This is the item, the pirate puts out. There is no-- there is nothing on it more than on the front eight-track stereo, on the bottom continuous play, on the back, it says “Don't put it too close to the heat because it's not going to do it any good.” But, what is the thing the public sees? What is the thing the public buys? In the front, it says “Sergio Mendes Crystal Illusions”, the name of the artist, the name of the performance and then program one, program two, program three, program four, the exact performances that are on the legitimate tape. So, what is being taken here? He's not taking the plastic and he's not taking the acetate. He's taking the performance because that is what the public goes out and buys.
Potter Stewart: It's not even the pirate as you call him is -- is obligated to pay the artist two cents per use?
David M. Schacter: No. The pirate only pays if he does and I underlined --
Potter Stewart: -- taking about his obligation --
David M. Schacter: Here's the only obligation, prior to 1972, was to pay two cents for each cup or side or composition. That means the words in music. He pays nothing to the massive investment that was taken to produce these records.
Potter Stewart: So, the answer to my question is yes.
David M. Schacter: He doesn't pay the artist, no.
Potter Stewart: The -- the composer.
David M. Schacter: The composer, yes, Your Honor. The artist is the one who shall we say sings or plays the instruments.
Potter Stewart: Well, it's an old orchestration --
David M. Schacter: The whole orchestration, right.
Potter Stewart: But the composers --
David M. Schacter: The composer, correct.
Potter Stewart: So, the answer to that question is yes.
David M. Schacter: Yes. Under the 1909 Act and a little more teeth were given to write in February 15th, the composer has already has always had protection. What we're talking about are all of these individuals and the companies and the unions who have made the performance who have no protection except under the state common law rights. And, what we have to look forward to is -- is not so much of what was applied, but what is the end result? Are we going to say there's a complete forfeiture of everything? Or, is there is some protection, in other words the equitable reasoning behind this.
Warren E. Burger: I suppose there are other times that usually these to take your term pirates do not make a copy of a recording and public gets into the top 10 or something of that kind. They wait until all the efforts of the originator have produced a good result. But, what could prevent them if anything from crossing the line and going over to Nevada or some place and setting up a copying process if Nevada doesn't have a statute like this?
David M. Schacter: Well, the second part of the California statute states that it is also a crime in California to sell these (Inaudible) performances without the consent of the owner.
Warren E. Burger: So, they couldn't be sold in California?
David M. Schacter: They couldn't be sold in California.
Warren E. Burger: Could they be sold in the 40 states that don't have such statutes?
David M. Schacter: I think in the 40 states, they do not have such statutes depending on how this Court decides what protection will be afforded to these performers prior to February 15, 1972.Those states were probably used unfair competition or some civil litigation. It is the end result nor than the skin that they accepted to it, that is important.Are we going to allow this taking goes without any retribution?
Thurgood Marshall: Is California's basis unfair competition or patent or copyright?
David M. Schacter: In the basis of this statute is 653h. Your Honor, this comes under common law copyright which means that the performance is not dedicated in other words, when we sell the record and remaining people that are in the State of California. There is not a dedication because the record is being so just to play. That is the reason.
Thurgood Marshall: But you listed among the things that they went through all of this trouble pressing the record and all. That's not copyright, is it?
David M. Schacter: No, they have no --
Thurgood Marshall: (Inaudible) copyright of pressing of the record.
David M. Schacter: Well, we're talking about what leads up to the record it show. Presently under the new Act, there is protective --
Thurgood Marshall: Are you protecting the artist?
David M. Schacter: We are protecting the artist, the performer, and the unions.
Thurgood Marshall: And, who else?
David M. Schacter: All the people that obtained moneys from the sale of a record.
Thurgood Marshall: Well, that (Inaudible) they pressed the record.
David M. Schacter: Well, the record company pays him money, yes.
Thurgood Marshall: And, the promoter?
David M. Schacter: And the promoter.
Thurgood Marshall: The promoter in New York? If the other 49 states, are you protecting them too?
David M. Schacter: We are protecting them since that in the State of California --
Thurgood Marshall: It wouldn't just run if you put too much load on your horse.
David M. Schacter: Well, in essence, what it is, is we have a property right the same as I have a property right on this watch. Now, until Congress comes out and tells me that I don't have a right anymore on my watch, this is mine forever, and when I purchased it from a store, the moment that I pay to that store, is eventually going to go back to the man that perhaps sat at the smaller table and worked out not real.
Thurgood Marshall: But if I make a direct copy of that watch, there's nothing you can do about it, can you?
David M. Schacter: Well --
Thurgood Marshall: The only person you can think about is the man that made the watch.
David M. Schacter: No.
Thurgood Marshall: Well, here would be the composer.
David M. Schacter: No, Your Honor because --
Thurgood Marshall: Want to start on something else?
David M. Schacter: No. I don't agree with that and for this reason.You said if I made a copy of that watch.Now, that might be true but what we have here is not a copy. We have the original. This is a unique thing with be almost is, if I had some fantastic machine and I dropped this watch out and another watch came out molecularly exact. That's the unique thing because --
Thurgood Marshall: I would think that you could get a patent on that.
David M. Schacter: Well, the problem is, first, the difference between copyrighting in pen and the idea of unfair competition in the essence of a -- of what we call a bootleg tape we have put if it is allowed that these tapes would exist, we have put the performer and we are forgetting now the composer. We are just talking about the performer. We have put the performer in competition with himself. There is nothing more unfair than that. And what' s worse, he's in competition with himself and he doesn't get anything for it. That is the great inequities.
Thurgood Marshall: When he get paid for singing and doesn't get paid of royalty?
David M. Schacter: Well, in the making --
Thurgood Marshall: There are some --
David M. Schacter: Yes, but there is a protection there also because we have the -- let's say the lead singer in an album, he obtains money for the making of the album. Now, the other moneys that he will obtain depend on the sale of that album.You also have the working men, the working musician, the working vocalist. You -- you don't see his name anywhere. His money comes from the sale of the -- his money comes first from the money that the record company has to pay under the union pensions funds. At second, his money comes from after the sale of the record.
Thurgood Marshall: But are there some place is where you take the record, the music, you get the artist and you run a band and you go in a place and they make a mass director and you pay one price for that and if you sell 80 million records, they don't get anything more, am I right?
David M. Schacter: That's right, you can do that also.
Thurgood Marshall: Trying in protecting them --
David M. Schacter: Well, that would be an individual only in natural circumstances -- excuse me. Let me correct myself. I don t think I'd be correct.
Warren E. Burger: If it happens to be Frank Sinatra, he gets such a high price for that one performance that would covers him for the future. But, if he's an unknown person, he just gets the union rate.
David M. Schacter: That's also correct but -- absolutely, Your Honor. But even more show, there's one in equity that perhaps we should point out. There is a book written on how to make money in the music industry and they talked about three companies. A&M Records, that is started off with $200 in a garage, Motown Records which started out in a ghetto in Detroit, and Duck Records which started off in Tennessee. All of these people started off with limited funds. All they have to go on was their talent. Now, their company's went out only because after every time put out and after many failures, they were able to get that one hit and that one hit was enough to bring in enough moneys to make other hits. But what if on upon the making of that one hit, somebody just freeze up all of the profit of the money? That man could never survive because people only will make performances or anything else to make money and if you take away the commerce, we're going to have to be culturally deprived and I saw that for this reason. The present Federal Act is only good for three years. So, if this Court declared 653h unconstitutional and of course there was no protection at all under federal protection prior to 1972.
Byron R. White: We want to know if it is clear that prior to 1972, there was no federal protection for the recorder?
David M. Schacter: For the performance.
Byron R. White: For the performance, and why not?
Byron R. White: Because the courts had rule and was covered by the Copyright Act.
David M. Schacter: Well, no. It can -- no, this way going back into the history over a period of years perhaps from the 1930s, amendments had been made to advise the complete Copyright Act.
Byron R. White: Had been made or to -- or suggested?
David M. Schacter: Had been suggested, I'm sorry. Within these revisions -- attempted revisions were protection for the performances. But if the revisions were struck down in total and so were these protections, and that's why --
Byron R. White: But under the original Copyright Act the courts have decided that no protection was -- was intended, is that it? Or, was it perfectly clear under the original Copyright Act that this kind of protection was not to be had?
David M. Schacter: I think it was more -- as we stated in our briefs, not needed at that time because the proprietors of the -- whatever not needed that when the -- I supposed there was a clue made sooner or later under the original Copyright Act.
Byron R. White: For half of the performance?
David M. Schacter: There were attempted claims.
Byron R. White: Yes, so a court proceedings and constructions of the copy of right act or not?
David M. Schacter: No, the Copyright Act -- specifically did not give protection to the performers.
Byron R. White: Specifically, negative?
David M. Schacter: It didn't say negative it just wasn't there. It's just perfectly clear it wasn't there. And this was void, there's voidness, the voidness was full.
Byron R. White: Then there were repeated request to the Congress that were turned down.
David M. Schacter: The repeated request to Congress --
Byron R. White: Until 1972?
David M. Schacter: Until 1972, because there is repeated request who were part of a complete revision. I mean the complete revision fell down that fell down. This was not a problem realistically speaking until the 1960s where it became so cute to by tape appropriating material, very easy to take the tape and make another one, another duplicate original. As we say it in the house reports that this was not an experiment when they gave this protection. This was -- this was the first time that piecemeal legislation was put forward and it was done so because they said I am “We are persuading that the problem is an immediate and urgent one and the legislation to deal with it is needed now.” The other terminology was overdue.
Byron R. White: I -- I thought it might be relevant if to ask whether there had been some knowing deliberate federal decision prior to 1972 not to extend this kind of protection.
David M. Schacter: No there was not, because he told Congress --
Warren E. Burger: The bassis of your argument that there is no federal preemption of this particular segment?
David M. Schacter: True Your Honor, there is no federal preemption.
Byron R. White: I know the arguments are base on the source and Compco is by not having it. By not having the protection, was it prevalent to federal decision not to have it.
David M. Schacter: If I may comment on that Your Honor, it's that in the instance in Compco there is a specific way to obtain the protection. In other words, you either had a patent protection from mechanical or design why you didn't. We don't have that in the copyright because there was no way to even bring something forward under the Patent or Copyright Act for musical performances.
Byron R. White: Arguably the copyright act should be read as saying that as long as there is protection for the composer that's enough in this whole scheme thing.
David M. Schacter: Absolutely not because it will declare a compete forfeiture of all the performances that have been made prior to 1972.
William J. Brennan, Jr.: You said earlier that nothing in the federal act they protect the form.
David M. Schacter: Correct.
William J. Brennan, Jr.: That was void and the void was filled. Now, you mean filled by state laws is that?
David M. Schacter: No the void restored in 1972 by the federal.
William J. Brennan, Jr.: Yes, I was speaking before 1972.
David M. Schacter: Okay, before 1972, the void was filled by common law right. And the common law right saying that sale of a record did not cause it to be published.
William J. Brennan, Jr.: And some state statutes like California.
David M. Schacter: And some state statutes like California and within the other states the idea of unfair competition. As I said it only became a problem after it became easily accessible to take these products and put them on the market. But what must be brought before this Court is that we cannot make a supposition as to what it is going to happen in 1975 because the present federal protection lapses then. And if it lapses, no one is going to make a performance. No one is going to make a record if their belief as soon as they might obtain any type of profit from it, it's going to be taken away from them. And there would be a great cultural determent to this country. The pirates give nothing they only take.
Byron R. White: What's your position on the pre-1972 recordings in light of the Federal Act's limitation to 28 years?
David M. Schacter: The unlimited times doctrine? Congress has the power under the Copyright Act and the state -- this Court is well aware which has Congress shall. It has -- it has always been presumed that a record or recording is a writing that it is not until Congress affirmatively acts in uses that power to take something and place it under its ring, but that power comes into existence. And so, it is no different than my analogy to my watch.
Byron R. White: So you are saying the pre-1972 common law copyrights are perpetual or even though, post-1972 recordings are protected only for 28 years.
David M. Schacter: Yes Your Honor, because until Congress has affirmatively acted, we cannot consider what something would be -- you know, void. No one can argue that the pirate is socially or economically beneficial to society. In fact the reports of both senate in the house is just a registered copyrights, the Attorney General, the Commerce Department, the State Department, reports throughout the country and the state legislatures, all say that piracy is economically harmful. And again, I refer both to the house in the senate reports, really state that this is and the word that they use, this is legislation that is long overdue. There is a substantial interest of the State of California under its police power to promote the general prosperity. To protect the general prosperity, the state must legislate to protect the legitimate business from those who would destroy that business. Now, as stated in our brief in a set up from 1850, California had a general self statute as generalizing the statute. But as business has came in to the state, it was necessary to refine statutes and give those specific businesses protection from those who would prey upon it. One example is that in 1939, California enacted a felony statute for deciduous fruits, avocados. The reason why is that in the 30s if somebody went up and drove along the road came into the avocado patch and picked a couple of avocados no one cared. But when avocados went on the open market for 50 to 75 cents a piece, and then in the middle of a night, a man with truck loading in and three or four trucks would wipe out a complete growth, it was necessary for California to enact specific legislation to protect its businesses. To protect its businesses, the people had worked in it, and the commerce is derived. Piracy is anti -- excuse me, 653h does not create a monopoly. There are many small record companies; I told you of A&M anyone can use the words in music. Anyone can use the idea and expression and make a record themselves if they wish to put out the capital investment that sounds just like another record.
William H. Rehnquist: What about the taping of one of these artists at a public performance, would 653 prevent the selling of things made from that tape?
David M. Schacter: On a public performance, I think we could go specifically back to the common law copyright because on under (Inaudible) a public performance does not dedicate the artist's right.
Thurgood Marshall: Doesn't ASCAP take care of that?
David M. Schacter: ASCAP, under the separate perhaps contractual relations they could, but we're talking about here is a public performance. And 653h only deals with a record, in other word once the performance has been fixed on something and then taken from the point.
William H. Rehnquist: So if I tape a public performance of one of this artist and then sell prints that I make off the tape, I don't buy like 653h?
David M. Schacter: Not 653h, you would be violating probably under unfair competition and other contractual rights.
Lewis F. Powell, Jr.: Mr. Schacter.
David M. Schacter: Yes Your Honor.
Lewis F. Powell, Jr.: I like to get back to the common law and the civil remedies if any? Could an injunction be obtained against the piracy you are talking about by the parties who's interest are affected by the performer for example?
David M. Schacter: Well, the performer usually contracts away his rights practically speaking through the record company. So the record --
Lewis F. Powell, Jr.: The record -- could record company then join the piracy you --
David M. Schacter: It's the record as it was in Capitol Records v. Erickson in California did bring injunctive procedures, this is where there is both civil and criminal remedies. The realistic fact is nor that the injunctive procedures did not prove to be adequate because an injunction could be obtained against the individual that would be the producers. The producer then could move out of the jurisdiction. Keeps sending his tapes into the state and then move -- be left trying to find the seller because our injunction would be no good, we have a different party. And our injunction could not cover some and went out of the jurisdiction. That's why it is necessary to have 653h to prevent the selling not only the appropriation, but also the selling. Piracy is also anti-competitive. It would force out the small companies that have to subsist on one hit, because these companies live of the hits that were made in the past to bring in moneys to make new hits. Only a very small percentage of records that are made are hits and the pirate only takes the hits. It should a reminder that no business could live or can live if their complete inventory is wiped out, is made valueless because how can you compete against someone that puts out the identical and original performance, and yet charges less than one-third of what it caused you to purchase it whole sale. Only the stronger would survive if 653h was stuck down. Because the record companies would be force to go into piracy and the record companies, the big record companies like Columbia RCA and Capitol who own their pressing plants, their own tape plants, could even out pirate the pirates because they could put the product out cheaper.
Byron R. White: Do you agree that, that after 1972, that the only way to get protection as long as the federal act last is to seek federal protection?
David M. Schacter: I believe that there are two views that there can be concurrent --
Byron R. White: What is your view?
David M. Schacter: -- protection. My view? My view is that, if there has been a mechanics set up that the record companies would be best to afford themselves a federal protection.
Byron R. White: That would be best. I know, but in 653h could be enforced?
David M. Schacter: There is separate ability clause in 653h.
William J. Brennan, Jr.: No Canada has the incidents after 1972?
David M. Schacter: I would say no. I would say that there is preemption there.
Byron R. White: And at the end of 28 years, is that -- If you have seek federal protection on a recording after set 1972, that if you want protection, you say the only place to get it is under the federal law. You seek that protection, you get it.It expires and at the end of 28 years, is it -- then public domain or then made the state law give it protection?
David M. Schacter: No it will become public domain because in that specific situation, the Congress has then decided as affirmatively used the power to go into the field. What we're talking about here is where Congress never went in to the filled, and so the states must give protection until Congress affirmatively acts. I see that I'm running close to the end of my time. I will only state briefly that there was no federal preemption before February 5, 1972 either express or implied. There has always been state law, protection for unpublished writings, Section 2 of the Copyright Act expressively inquotifies this which is different than the patent. This Court recognized the state protection in the Sears case in footnote 7 and we are different from patents because there is specifically no state protection under patent. Publish had always had two definitions of dual, the state and federal. The federal law determines what will invest federal copyright protection.The state law determines what is unpublished and decides what publication is necessary divest protection. In each instance, the Court will construe the facts, and if possible, to prevent forfeiture, because what we are speaking here more than anything else, if we strike down 653h and the underlying reasons behind it or we declare all the rights and investments to all the performances that were made prior to 1972 complete forfeitures. That is the essence of the case. Pirates are a parasite upon an industry if they are allowed to exist like any parasite upon a host they will destroy the host, the public will suffer.
Warren E. Burger: If we were arguing a purely equitable case, those arguments would be very precisive at least with me, but we're arguing on a statutory and a constitutional case aren't we?
David M. Schacter: Yes Your Honor. And then those -- those reasons I believe that under Article 1, Section 8, Clause 8, until Congress affirmatively uses that power that the material is not considered under that power because there is a void. Once the power has been exercised, once Congress has gone into the field, then it exists. But before that, we must leave it to the state and even Congress also stated in Section 2 of the Copyright Act, in referenced to unpublished works. And if it's an unpublished works, the state declare if it's unpublished work because it says unpublished and common law and there is no federal common law, so we must presume it is to (Inaudible).
Warren E. Burger: I don't recall your -- the opposition that you filed in the Petition for Certiorari, but did you raised that point in your opposition that we should stay away from this problem until experienced and accumulated under the 1972 Act?
David M. Schacter: I don't believe so Your Honor. I think that the question itself all over the United States I might say, courts and people are waiting to determine what is going to be with those protections. And I can only yes it is an equitable argument because the equities in this case are great. Thank you very much.
Warren E. Burger: Mr. Leeds you have a few minutes left.
Arthur Leeds: Mr. Chief Justice and may it please the Court. I would first like to state that I concur that 653h has nothing to do with the taping of the public performance. And that is important to remember because we are talking about something where the copies attempts to copy at something which has been we contend dedicate it to the public domain, and that is important. It was commercially exploited fully and I think that's where we differ so completely. We have to remember that we're talking about something which is constitutionally the subject of copyright. It's not a watch, it's not wrist watch, it's something which is writing within the definition of the constitution and I would point out that going way back to 1950 to 1952 I believe, when New York first attempted to pass a statute such as the California statute as now and it was a veto by Governor Dewey. Because Governor Dewey said that this was something that should left through the Congress and he also stated in his veto message. That is exactly what we have here. We have a situation where we are concern basically with the questions of the balance of rights between the state and federal government under the Copyright Clause and has been point out Sears and Compco quite clearly state both those cases that when the matter is not covered by a copyright or patents and is exploited commercially, it falls under the public domain and maybe used by anyone. This sounds recordings take issue with a learned counsel that sound recordings are not unique. They are in no way different than a photograph, a photograph or a painting, because if you want to make a copy of a painting, the best and clearest way to do it is to make a photograph of it. If you want to make a copy of a pull lamp the best and clearest way to make a copy of pull lamp is to make plaster of Paris mold. If you want to make a copy of a book, the best and clearest way to make a copy of that book is to make a photographic offset printing. Now, it's also been suggested --
Warren E. Burger: But you can't do that quite freely can you?
Arthur Leeds: Yes you can Your Honor. The book is not a copyright .
Warren E. Burger: Well, it's not copyright?
Arthur Leeds: Exactly Your Honor, and the sound recordings are not copyright. That is exactly our point. That was the point of this Court, in Sears and Compco. The pole lamps were not patent or copyright, therefore they could be copied. The Rembrandt is not copyrighted, therefore it can be copied. This Court relied heavily on Learned Hand's decision in (Inaudible) versus Handler, and his decision in -- and this Court's decision in Sears and Compco.
Warren E. Burger: But you can copy the Rembrandt only with the permission of the owner, is that right?
Arthur Leeds: No Your Honor.
Warren E. Burger: I will copy and you go down and take the photograph of something in the National Gallery of Art except by their leave.
Arthur Leeds: I -- I think I now see the point Your Honor is writing it. You're saying -- you're talking about the owner of the physical --
Warren E. Burger: Right.
Arthur Leeds: -- Rembrandt as opposed to the rights which in (Inaudible) rights which deal with the copy.
Warren E. Burger: But the National Gallery could charge if they wanted to, $100 for every person taking a photograph or $1?
Arthur Leeds: They could absolutely could, and that's exactly what the sound recording industry does. It could charge you with recording for $5. If the National Gallery wanted to sell me the Rembrandt for a $100,000, surely I have the right to make photographs of it.
Warren E. Burger: In selling that, is there anyway they could put limitation on copying it?
Arthur Leeds: That was attempted Your Honor. In the RCA Victor versus Whiteman I believe, with that another Learned Hand's decision where the US Sound Recording Industry attempted to put on a restrictive covenant and learned Hand pointed out that you simply can't do that. You could not put such a restrictive cover and struck it down. To be quite frank, the matter has been raised to my knowledge since then, but my belief is, it probably for the reasons express by Learned Hand could not be done. But the fact that we try to emphasize here is that states have gone further than Congress can go. Even Congress cannot grant protection for unlimited times. The constitutional clause is quite clear. It says that to promote the progress of science and useful arts by securing for limited time to authors and inventors the exclusive right to their respective writings and discoveries. Congress has been given the job of balancing when and for how much but for how long protection should be granted to any specific item which falls within the constitutional definition of a writing. They have chosen in some areas to grant seven years protection, in other years, they have chosen to grant 17 years protection, in some areas they have chosen to grant 28 years protection. In all those areas, they've always said that it's dedicated to the public good. I would only point out that it's for Congress to make this decision if Congress hasn't decided to grant the Copyright Protection, the states cannot grant longer protection. Thank you.
Warren E. Burger: Thank you gentlemen. The case is submitted, we will hear arguments next in Rosario --